Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 4 discloses the limitation “staring.” It is believed the limitation should be “starting.” Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Beistle et al., U.S. 2013/0319918 in view of Kuan, U.S. 5,606,307. 
	On claim 1, Beistle cites except as indicated:
A communication system ([0017and 18] pairing of communications equipped welding power unit 12 and welding device 14 in any of the communications protocols disclosed in [0017]) comprising: 
a first communication device (see above);
a second communication device that communicates with the first communication device (see above); and
a connection line that connects the first communication device and the second communication device (figure 1, cable bundle 20),
change in welding voltage, change in welding current, etc.) and/or welding consumables provided between the welding power unit 12 and the welding device 14 so that the welding device 14 can verify that pairing between the welding power unit 12 and the welding device 14 is occurring),
the second communication device includes a specifying unit that specifies the voltage applied from the first communication device through the connection line, and
the first communication device and the second communication device perform a pairing process based on a state switched by the switching unit and a state specified by the specifying unit.
Regarding the excepted:
	“the second communication device includes a specifying unit that specifies the voltage applied from the first communication device through the connection line,” Beistle, [0022] discloses an embodiment wherein welding power unit 12 and welding device 14 are paired to verify a physical connection between the two devices. Furthermore, welding power unit 12 may change welding power (to included supplied current and voltages) such that welding unit 14 verifies the physical connection between unit 12 and 14. Additionally, [0018] teaches the association of the devices includes sharing a unique identifier with one another, and per [0017], verifying the welding devices are physically connected together, welding devices may be accurately paired together. 

Regarding the excepted:
“the first communication device and the second communication device perform a pairing process based on a state switched by the switching unit,” Beistle, [0035] and figure 4 discloses a condition wherein a remote device determines whether it is ready to associate with a source device (block 104). If the remote device determines that it is not ready to associate with a source device, the remote device returns to block 102. The 
In the similar art of control circuitry, Kuan, col. 2, lines 58-62, discloses an embodiment wherein there is a delay (approximately 0.5 seconds) in supplying electrical power to load circuitry. 
It would have been obvious at the time the claimed invention was filed to modify the association feature disclosed in Beistle using the surge protection feature disclosed in Kuan such that the claimed invention is realized. Beistle discloses an embodiment wherein association between devices depends on a condition of a remote device. The reason for the determining the condition of the remote device isn’t specifically disclosed, however, Kuan discloses a known circuit for delaying the powering of load circuits. 
One of ordinary skill in the art would have used the embodiment disclosed in Beistle using the surge protection feature found in Kuan such that the claimed invention is realized, and therefore, one of ordinary skill in the art would have included such a feature to “prevent the problems of surge waves and instability of the circuit (col. 2, lines 60-62).”

On claim 2, Beistle and Kuan cites:  
The communication system according to claim 1, wherein the switching unit switches the voltage between a state of being applied and a state of not being applied, and
the specifying unit specifies whether the voltage is in the applied state or the not applied state. See the rejection of claim 1 citing Beistle in view of Kuan. 

On claim 3, Beistle cites:
The communication system according to claim 1 wherein the first communication device starts the pairing process based on the state switched by the switching unit, and
the second communication device starts the pairing process based on the state specified by the specifying unit. See the rejection of claim 1 citing Beistle in view of Kuan.

On claim 4, Beistle and Kuan cites: 
The communication system according to claim 3, wherein if the pairing process fails, the first communication device causes the switching unit to switch for staring (objection: starting?) a pairing process after a lapse of delay time based on a predetermined number. See the rejection of claim 1 citing Beistle in view of Kuan wherein the predetermined number is the cited 0.5 second. In the alternative, the claimed “predetermined number” is the cited unique identifier assigned to an exclusive pairing between two associated or paired devices. 

On claim 5, Bestle and Kuan cites except:
The communication system according to claim 4, wherein the predetermined number is unique to the first communication device. Beistle, as disclosed in the rejection of claim 4, includes a feature wherein a unique identifier is assigned to a transaction taking place between the pair devices disclosed in [0018]. Beistle doesn’t disclose the unique identifier being assigned, as a predetermined number, to the first the pairing request may include a unique identifier that may be used by the second device to identify the first device.”  Beistle doesn’t disclose the unique identifier to be a “predetermined number unique to the first device,” which would be the cited “welding power unit 12.” 
However, it would have been obvious at the time the claimed invention was filed to try to include the cited “unique identifier” as being unique to the cited unit 12. Clearly, Beistle discloses a known embodiment of uniquely addressing a two devices in a pairing through a unique identifier. Furthermore, the transaction clearly defines distinction between a particular welding power supply 12 and a welding device 14, two known and limited parties in an identifier pairing transaction. . Thus, within that transaction, one can identify each participating unit in the following manner: “unique identifier and welding power supply 12” or “unique identifier and welding device 14.” Thus, one of ordinary skill in the art can assign a unique “predetermined number” based on the assigned unique identifier in addition to the known identification of the party in the transaction.

On claim 6, Beistle cites: 
The communication system according to claim 3. wherein the first communication device further comprises a no-communication detecting unit that detects that the communication with the second communication device is no longer possible ([0032] and figure 3, lost communication); and

Beistle, (figure 3, in steps 70, 72, 74, and 76), discloses the operation wherein once the disclosed lost communication step (step 72) is reached, the system goes into a loop involving steps 70, 72, 74, and 76, which reads upon the claim limitations.  

On claim 7, Beistle cites:
The communication system according to claim 6, wherein the first communication device periodically transmits a communication confirmation signal to the paired second communication device, ([0031] discloses “If the source device determines that it is unassociated with a remote device because of lost communication, the source device is re-associated (e.g., re-paired) with the remote device, per block 74. In certain embodiments, the source device may have a predetermined time period (e.g., approximately 10 seconds) after lost communication to re-associate with the remote device. In some embodiments, the predetermined time period may be based on a duration after the source device is powered on. The source device determines whether a timeout (e.g., a time period that elapses without communication) occurs between the source device and the remote device (block 76)”. See also “petition for association”, [0032])
the paired second communication device transmits a response signal to the first communication device upon receipt of the communication confirmation signal (figure 5, if the second welding device is receiving signals and receives a pairing request from the 
the no-communication detecting unit detects that the communication is no longer possible when receiving no response signal within a predetermined time period after the communication confirmation signal is transmitted. See the rejection of claim 6 citing Beistle.

On claim 8, Beistle cites:
The communication system according to claim 1 
wherein the first communication device causes the switching unit to switch based on identification information for pairing ([0032] petition for association. Also, see the rejection of claim 1), and
the second communication device reconstructs the identification information ([0018] unique identifier) based on the state (see Beistle, in the rejection of claim 1) specified by the specifying unit ([0022] For example, during pairing of the welding power unit 12 and the welding device 14, the welding device 14 may request verification that the welding power unit 12 is physically coupled to the welding device 14. Accordingly, the welding power unit 12 may change welding power (e.g., current, voltage, etc.) output from the welding power unit 12 such that the welding device 14 can verify that the welding power unit 12 is physically connected to the welding device 14. As another example, during pairing of the welding power unit 12 and the welding device 14, the welding power unit 12 may request verification that the welding device 14 is physically coupled to the welding power unit 12. Furthermore, refer to the rejection of claim 1 

On claim 11, Beistle cites:
The communication system according to claim 1, wherein the first communication device and the second communication device communicate wirelessly. Beistle, [0021] cites “In some embodiments, the welding power unit 12 and the welding device 14 may communicate (e.g., either directly, or indirectly via a network) using a wireless communication channel (e.g., Wi-Fi, Bluetooth, Zigbee, cellular).”

On claim 12, Beistle cites:
The communication system according to claim 1, wherein the first communication device and the second communication device communicate by sending a signal through the communication line. [0021] The cable bundle 20 may include a wired communication channel between the welding power unit 12 and the welding device 14. For example, the welding power unit 12 may communicate with the welding device 14 via power line communication where data is provided (e.g., transmitted, sent, transferred, delivered) over welding power (e.g., over the same physical electrical conductor).

On claim 13, Beistle cites:
A welding system that includes a communication system of claim 1, the system comprising:


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Beistle et al., U.S. 2013/0319918 in view of Kuan, U.S. 5,606,307 and Notvest, U.S. 3,824,377.
On claim 9, Beistle and Kuan cites except as indicated:
The communication system according to claim 8, wherein the switching unit switches between the applied state and the not applied state by varying a duration of the applied state in accordance with a value of each digit in a number based on the identification information, and
the second communication device reconstructs the identification information by determining a value of each digit according to the duration of the applied state (no antecedent basis) specified by the specifying unit.
See the rejection of claim 1 citing Beistle in view of Kuan.
Regarding the excepted: 
by varying a duration of the applied state in accordance with a value of each digit in a number, Beistle, [0018] teaches the association of the devices includes sharing a unique identifier with one another. The cited “unique identifier” of the pairing of units 12 and 14 governs the transaction between these two devices as disclosed in the rejection of claim 1. However, neither Beistle nor Kuan disclose varying a duration of the applied state “in accordance with a value of each digit in a number.” 

Regarding the excepted: “by varying a duration of the applied state,” Beistle discloses using a unique identifier to program unit 12 to output the voltage and currents to a specific welding unit 14 associated with that unique identifier. However, Beistle doesn’t disclose “varying a duration of the applied state.” 
In the same art of welding devices, Notvest, col. 2, lines 51-56, discloses operator controls controlling, among other things, current duration. Included in this feature is the control of this operation is carried out through binary signals
It would have been obvious at the time the claimed invention was filed to include into Beistle the control features found in Notvest such that “current duration” is another factor used to control output from unit 12 to unit 14 in addition to current and voltages. 


On claim 10, Beistle, Kuan, and Notvest cites:
The communication system according to claim 9, wherein the identification information is composed of binary bit data.
	See Notvest, col. 2, lines 51-56 regarding binary signals. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683           

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683